Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 7, 8, 10, 14, 17, & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to disclose altering the deterministic window in the way described in claim 7, 10, 17, or 18.
The prior art of record fails to disclose altering the deterministic window based on the conditions in claims 8 or 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoang et al. [hereinafter Hoang] G Pub US 2017/0131948 A1 in.

Regarding claim 19, Hoang discloses:
a semiconductor memory having a plurality of erasure blocks connected to a controller (this is flash memory [0006]), with each respective erasure block having an access count corresponding with a number of data accesses (the present method can obtain logged data, e.g., attributes related to performance and life acceleration data, in SMART log, including data writes, data reads, NAND consumption parameters (e.g., NAND erase count or program/erase cycle count) [0035]) and a wear range computed by the controller based on the respective access counts (The data can include wear range delta, which provides a value equal to the difference between the maximum worn flash block and the least worn flash block [0079]); the controller configured to evaluate a performance impact of the wear range and alter a deterministic window of a first erasure block of the plurality of erasure blocks in (using the stream of data, e.g., read data from the solid state drive and write data to the solid state drive, the behavior of the solid state drive, characterized by the logged data, can be evaluated. Better algorithms can be proposed [0077]).

Regarding claim 20 the limitations of this claim have been noted in the rejection of claim 19. Hoang also discloses:
wherein the wear range is a temporary effect on the semiconductor memory (since the wear range is a value equal to the difference between the maximum worn flash block and the least worn flash block [0079] as the flash is used its wear range changes and therefore the wear range is temporary).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s ? are rejected under 35 U.S.C. 103 as being unpatentable over Hoang view of Wysocki et al. [hereinafter Wysocki] PG Pub US 2019/0042413 A1.

Regarding claim 1, Hoang discloses:
arranging a semiconductor memory into a plurality of erasure blocks accessed by a controller to store data (this is flash memory [0006]); 
generating an access count for each respective erasure block (the present method can obtain logged data, e.g., attributes related to performance and life acceleration data, in SMART log, including data writes, data reads, NAND consumption parameters (e.g., NAND erase count or program/erase cycle count) [0035]); 
computing a wear range for the semiconductor memory based on the respective access counts with the controller (The data can include wear range delta, which provides a value equal to the difference between the maximum worn flash block and the least worn flash block [0079]); 
evaluating a performance impact of the wear range with the controller (The time characteristics of the storage devices can then be analyzed and displayed, to provide indication and improvement of the performance of the solid state drives [0028]); and 
It is noted that Hoang failed to explicitly disclose:
altering a deterministic window of a first erasure block of the plurality of erasure blocks in response to the performance impact.
However, Wysocki discloses:
(The state of an NVMe Set changes over time. As shown in FIG. 2, in each timeslot 200, 202, 204, 206, only one of the three NVMe Sets in SSD 118 is in a non-deterministic (ND) state and the other NVMe Sets are in a deterministic (D) state. The timeslot may be dependent on the time required by firmware in the SSD 118 to perform background operations during the non-deterministic window [0032]).
The systems of Hoang and Wysocki are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Hoang and Wysocki since this would enable the memory controller of Hoang to alter a deterministic window based on the wear range of a flash memory. This system would improve the Quality of Service of a NVMe system [0016]. 

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Hoang also discloses:
wherein the wear range corresponds with a difference between a first access count of a first erasure block of the plurality of erasure blocks and a second access count of a second erasure block of the plurality of erasure blocks (The data can include wear range delta, which provides a value equal to the difference between the maximum worn flash block and the least worn flash block [0079]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 2. Hoang also discloses:
wherein the first access count is the highest access count of any erasure block of the plurality of erasure blocks and the second access count is the lowest access count of any erasure block of the plurality of erasure blocks (The data can include wear range delta, which provides a value equal to the difference between the maximum worn flash block and the least worn flash block [0079])..

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 1. Hoang also discloses:
wherein the wear range is continuously monitored by the controller (the present invention discloses a time-based workload logging feature for monitoring the workload of a solid state drive, which can be used to predict the life expectancy of the solid state drive [0041]).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 1. Wysocki also discloses:
wherein the deterministic window of the first erasure block is delayed (Future versions of the NVMe standards may include new features for host applications to improve drive I/O determinism…Deterministic/non-deterministic windows allow the solid state drive internal operations to be stalled to avoid host and solid state drive internal I/O collisions [0031]).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 1. Hoang also discloses:
wherein the deterministic window of the first erasure block moved to a second erasure block of the plurality of erasure blocks (this occurs when a new erase block has the highest erase count [0079]).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 1. Hoang also discloses:
wherein the deterministic window of the first erasure block is altered reactively (this occurs when a new erase block has the highest erase count [0079])..

Regarding claim 11, Hoang discloses:
arranging a semiconductor memory into a plurality of erasure blocks accessed by a controller to store data (this is flash memory [0006]); 
generating an access count for each respective erasure block (the present method can obtain logged data, e.g., attributes related to performance and life acceleration data, in SMART log, including data writes, data reads, NAND consumption parameters (e.g., NAND erase count or program/erase cycle count) [0035]); 
computing a wear range for the semiconductor memory based on the respective access counts with the controller (The data can include wear range delta, which provides a value equal to the difference between the maximum worn flash block and the least worn flash block [0079]); 
evaluating a performance impact of the wear range with the controller (The time characteristics of the storage devices can then be analyzed and displayed, to provide indication and improvement of the performance of the solid state drives [0028]); 
generating a range mitigation strategy with the controller in response to the performance impact (The analyzing software can be configured to assess the operations, for example, to generate data related to a life time expectancy or a performance of the solid state drive. The analyzing software can also be configured to assess the effectiveness of the operating software of the solid state drive... Better algorithms can be proposed and installed to the solid state drive to improve the life expectancy or performance of the solid state drive [0077]); and 
It is noted that Hoang failed to explicitly disclose:
altering a deterministic window of a first erasure block of the plurality of erasure blocks in response to the performance impact.
However, Wysocki discloses:
altering a deterministic window of a first erasure block of the plurality of erasure blocks in response to the performance impact (The state of an NVMe Set changes over time. As shown in FIG. 2, in each timeslot 200, 202, 204, 206, only one of the three NVMe Sets in SSD 118 is in a non-deterministic (ND) state and the other NVMe Sets are in a deterministic (D) state. The timeslot may be dependent on the time required by firmware in the SSD 118 to perform background operations during the non-deterministic window [0032]).
The systems of Hoang and Wysocki are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Hoang and Wysocki since this would enable the memory controller of Hoang to alter a deterministic window based on the wear range of a flash memory. This system would improve the Quality of Service of a NVMe system [0016]. 

Regarding claim 12 the limitations of this claim have been noted in the rejection of claim 11. Hoang also discloses:
wherein a wear range module of the controller generates the access counts for the respective erasure blocks of the plurality of erasure blocks (The data can include a number of memory erase, e.g., the erase count or the program/erase cycles [0079]).

Regarding claim 13 the limitations of this claim have been noted in the rejection of claim 11. Wysocki also discloses:
wherein an operations module of the controller reacts to detected data access conditions by delaying garbage collection activity to the first erasure block (Future versions of the NVMe standards may include new features for host applications to improve drive I/O determinism…Deterministic/non-deterministic windows allow the solid state drive internal operations to be stalled to avoid host and solid state drive internal I/O collisions[0031]).

Regarding claim 15 the limitations of this claim have been noted in the rejection of claim 11. Hoang also discloses:
wherein a prediction module of the controller adapts at least one algorithm over time in response to logged data access operations to the plurality of erasure blocks (using the stream of data, e.g., read data from the solid state drive and write data to the solid state drive, the behavior of the solid state drive, characterized by the logged data, can be evaluated. Better algorithms can be proposed and installed [0077]).

Regarding claim 16 the limitations of this claim have been noted in the rejection of claim 15. Hoang also discloses:
wherein the prediction module identifies at least one pattern in a data access log with a pattern circuit (using the stream of data, e.g., read data from the solid state drive and write data to the solid state drive, the behavior of the solid state drive, characterized by the logged data, can be evaluated. Better algorithms can be proposed and installed [0077]).

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blout PG Pub US 2017/0212678 A1 discloses garbage collection pacing in a storage system.
Hoang et al. PG Pub US 2017/0131947 A1 discloses wear range analyzation in a memory system.
Schrelber et al. PG Pub US 2016/0098229 A1 discloses garbage collection information and identifying flags associated with low performance based on analysis of the garbage collection information.
Rub PG Pub US 2012/0023144 A1 discloses managing wear level using a wear range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133